Case 2:21-cv-00388-CCW-LPL Document17 Filed 04/13/21 Page 1 of 12

v ¥

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

 

IN THE UNITED STATES DISTRICT COURT a
Waar DISTRICT OF PENNSYLVANIA — APR 1.3: 202i

 

 

 

 

 

FOR THE §

A} [ uy aces CLERK U.S. DISTRICT ¢
Ak rabaal Siutiod Gv M2595 WEST, DIST. OF PENNSYLVANIA
Full Name of Plaintiff Inmate Number

: Civil No. of ~ 3 i g
v. : (to be filled in by the Clerk’s Office)
na evted Complaint
Alles hs CouutyS PF Tou ra Q00f- iL (X,) Demand for Jury Trial
Name of ét Defendant 1 : (___) No Jury Trial Demand
Gulls Moria A. Metz é (ae °¢)

‘Name of Defendant 2

Gudce Dewid Kowald Cashman cuok
Wanie% of Defendant 3

(Sardew

Name of Defendant 4

(suerds (a fe )
Name of Defendant 5

(Print the names of all defendants. If the names of all

fige Attached vee

defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

L NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.

Xx Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

xX Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

XxX Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
 

 

IY.

Case 2:21-cv-00388-CCW-LPL Document17 Filed 04/13/21 Page 2 of 12

ADDRESSES AND INFORMATION

A. PLAINTIFF
rVZ, % py Bop

' Name (Last, First, MI)

MN 2 555° Agra 44357

Inmate Number

Stele Core cb "OIE (i Lok hfs ow al SDs llas
Place of Confinement

1000 Follies ha. LO Box ODE
Address
elles, kez 2erve, (eels. sylassia., 19612-2 F6

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

RI I |

Convicted and sentenced federal prisoner

(

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the

complaint.

"Ao 1:

ew Cours ly Gail

Name avast, First / /
Cbouse t if ‘Sod 2V 5. Proton ers Lraploys Stk LL.
Current Job Tie
514 2
Current Work vanes

Pldshural, “Hage fe exssiyl SOLA, 15214

City, County “State, Zip Céde

 

 

Page 2 of 6

a 4

2 of {2
 

 

Case 2:21-cv-00388-CCW-LPL Document 17 Filed.04/13/21 Page 3 of 12

Defendant 2: .
wlefrel, fy WA] erin Uh

Name (Last, First)

G Huge AL. Allee Ca.4
Chrrent. Job nie

GS 2 Ave,

Current Work Address,

Fittsbureh, Al gh Leh s ewes ile eke» 15219

City, County, State, Zip Code

Od, 3:
Ctshon su, Dp U7 d &.
Name (Last, Pest) /
i ude oi tL C euuky Cousth, BUSES.
brent Job Title
36 lot Th + Stet
Current Work Address

biltsburg 7 4 esheny, Peusssyloouin. 15219

City, County, State, Zip Code /

 

Defendant 4: -

 

Name (Last, First) . . ;
btardeo ¢ ¢ Allechews Coouty [rise
Current Job Title 7! (
415 2 Ace,
Current Work Addisss ,
f tts burs, All i fe shew, fesses VILA [5219
City, County, State, Zip Code

ei) ith
LD, Ww] oud owe, CL, 0) Edvierds’

Name (Last, First)
( orcactioual Officers. buerds is Cave AME { bold, MS Cb AV Ss

 

 

 

 

Current Job Title
Gd 5 244 Ub,
Current Work Addr .
Pitts buds, di i heghew, Oye, fever! leaks, 15214 Z

City, County, St State, Zip Code “

Page 3 of 6
w . g

Soff2
- Case 2:21-cv-00388-CCW-LPL Document 17 Filed 04/13/21 Page 4 of 12 »

|
Jo.

Deteoduk 6
Wes, Roberts a

| Norse, Care mud Wedcote é prisouers: |
415 Wve, ie
«GH burgh, Mena feenapnin. A 19219 a

- Oe beodasst 7:
Mn Saudstoue, (Sil lta uJ. Phd,
—& Aidvist
7 aS Ace. | ee
. be Meheoy Lovins — 1S 217

- Ooheedad 3: CG Loe -
Uhdbo U Dwkios IA E24 22, 2d Cn ID

 

4 fro Se ai fy gault is. etited tr he ass stage ot the dst ded a

ted idewti hs ks widest fied Veleu dest. ce eee cana ae

 

Wot 12
 

Case 2:21-cv-00388-CCW-LPL Document 17 Filed 04/13/21 Page 5 of 12

1H. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.
A { Alleah ener Cousty bi (G4C4 sr exroute fr iv grvet 2 ool), ig
3 arte dsl. 2 OO 5), 1 aed 2.00 7) at P< beespett Hossitel 4 farre s¢(2000),
for id Oh Cash one al ACY. (U OU. Ceb. 03) seed eted iid Sue Court Decision

io btiow.te Ci O¥e Eorge (the Ae 0 9) theres Ld ety ‘hell + g # 443 ot,
. 4 '{2008,2-2.004.

 

 

B. On what date did the events giving rise em claim(s) occur?
Durissg avvests aud stays at A kahewy Cousty ail 2004 -2olt,

 

 

f

Af oY —. ef fd fj # ~

St ite 4 olrce reporting i sit Se EX a tilsthe (iyouts From Sudge
] e c¢ 4 4 : fet Y
Y Ob [ash eowe2 Lor i. rd eH fee Lecestigeti ous_ot O64 act 2012.

C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

- - : ; J
1. S.Cee Pittsburgh Pech), State folice,L4. CY. te (stole,

We gests jaw Wy UL WES put ow it by Movorable Gude David K. Cashmass
hte erite ab SCE LIAM iM Mes babe CousseladRelores
aud L weel to many p LLes about hott wth cd weal to (ested .
Sta é folite aud Encorted ito ause to [Ame the whol time (13 yes)

AA i Vows. Cashrrcs) L/S fhe Gudge 4 ol L ha J cof SCCM, oe to be ott

 

a A ¢ fe ub, LA e023 G ALS), Avr est ' e [ans ed at Gail, Phew at bb
ial OL. La aeshrn Bd) Lerersol } Sot Me Ve prior v wy. o eople alodl Cop F.

Ou 2/ 7 fe 20 bI at ae osk0'S Bar. L was ace sted at my Bow dora
WAUILOV inSi de ou ber: Op Com plaiut aud Uses wrsteeeted ( okt casts).
K elensed off o bev Hs af Detervs, Ch Office Powszalbaw for it att ai I

Ohey rc ushed ry] 2. Low. Gudee OKC awaited | He een Frown - shadows & Bow,
nIvi aited at A. CE Hal (Zell, by wast acu aud Cased CUP Aes shot nae
i fhe head. Ge Devedoe allowre A hie te ta ce He cose tiblured,
D, dud take. £ cored Co He GUY Plex. ‘ Ge dee. Allowed he CéS€.
1053¢-OL. wow 13 20 of O2 iy Super Cows, vetaliotiave. Check
Vitke Sih et Aclis stop aul avr tugtow Aces bs, Ber asi Cop5..

Page 4 of 6

5 off.
| -[ghese tron Wnrvie € w2OO3 Yt Hf, Case 15 174-0! Come urV On Ce.
Mow 1370004) ‘Kook

- ‘alls

Case 2:21-cv-00388-CCW-LPL Document 17 Filed 04/13/21 Page 6 of 12

 

 

< “eo 10535 QE Si peree Cont 2002, Pp CLLSL CW 2002 . no

 

 

 

1370.0 A)2.002. has. A  Sapario Cut of Devise. Ti Phd.

 

Scufleuce Ucceted {igs fact lA horaed ; i CA OL flog. re 4003 Lee Jee 2/rlo3,

U
Mow, L CEMLE get it iL OF. reved | Lf 2020 “21. , yet é hes Gh! Onder ne

 

Ay ‘cation toe helet Ceased Lyx All Lo. Dido Abe Mey bros,
Crierierad Durision On Fel, 3 “2020 oe. ate Sav, a i* 2020 Aud ehiste
Aes Leap denied L Couet 7 Bud out: hat WAT. 1 Weed fe Kiso. te proceed.

 

(ug 20° D3 “Secfewe Uneded ip Bb Mic ip part Wes a U7o! five ty ee

CS , 7
He Gout foe Sys Ws hed TAX He 4- [8 cae. 7A ere Wa$ LO frabedin ct -

| th ot repeat Lite | Aael teh g hove, Dire rector ee
Veber) ine “y Money L paid. for fevol, Lo 7 me. (in, 02- Nas, 03) 7. S __.
its del L£: Anh Hct cepoest Order to Me Loud Wes about. lay |

 

Ask. higher Courts, tT febed. ‘Ain < ‘fay dle ow Sed Se (Hour LG ey
AES E YEWNS 5 12, sts Utey is, heed blockaded ‘

 
 

 

 

ae

weey Sipaioe Covet deviel @) Letter (dubtih it dawx dU? Chass

| of Lobel be haw sted Remedi on Hes tall Le ds Lady Ags. Je igo
food itall. Lhed yecejred n tobe closed Case 2005 [fee ery On tae

fom Bash; iad §. atsd. Ke €. fal; dio OSS. fhe releesed... fhe Ex back Kk for ee
We. men leave be Lid ts lose Records. Clouds 4 Ae shill Nlole -

 

 

 

 

bof D2
-Case 2:21-cv-00388-CCW-LPL Document 17 Filed 04/13/21 ° Page 7 of 12

|
|
|
|
|

i.

BeE-S, At steps, trom by . mM S people aud Ho froge Cade sef itu, aud a

© B Abe vollot Madde Mucreipl Brildag, =
| {| CO.Moudone slapped me tor wot Siqeteg a est powedmet @Q)
. (Mey / 189 007(2) d Or. Heering.. fostpoued BAY UseY cs

awaited on! steps aud att acked Wir Cru2, 5 rie d fo Uw Su Cle ss ful | block

Wn Crvr From goisg upstairs by beat iag Kir Oo

6A Me waiting hell cell: Craydid vot gd medied tection. |

_ Ms Rober Ss WAS af A aud, bit WAS ot Secunty cleared to wterfere,

Ab Me waiting hall phover: Couds debierectostticreadethe,
3

 

ys te Ait
Ww in, Cra tuihh a fait of Bra sk. yuck les Cow é did } K bLS ty Holle Ce Ils

aud Hew wet with DRC tov he at DA ers, C. 0. Ed wards wact ched

Hower able Gud. ge [ avid f oxsel d Cidman ORC) hed 3 “tau

| val l aloasg, Sigualed Me, vot to stews upto sfiud dow), bt way hove
peued my Cel / fol et fhe imposter s th cell OL) mewhile L Les asleep _
witha black-eye. Te Zoue OF Deuger (200) C0 LlwordtozedQ)

7 4. AF Sted e Police Station. Lyteros «Pyar avvest at Lovoapolis, fa.

Sted ° fo i; te bro ugh Pr Cruz iv fron Barracks atter ax) Of bcer sacked /

Mr. Crv2 dor Ho reasori, Hou. Ca shmcasds order or bet eace Sustice helped ce

| Me f get re b ack out th ere fo K eport te Gudge Casheasds M egaas dau
i iH, Mo Perit $ out (J (est-exsd Offic ers visited We C Pur everywhere
toc 40 Veasou, FL report ed mouth ly to A UMOB GMOS Suds e's O We dev,

 

| 2¢/2
Case 2:21-cv-00388-CCW-LPL Document17 Filed 04/13/21 Page 8 of 12

Le oe fella L neat bla om bux Sh dL mn nn a exid

 

Climax St with & few ki ‘ds. ts bu Lhem all something As We allt Wey hed _
site the rire an LE. WAS Ah fe afew fines b Oy Police OH |

 

oe Zo. UZ ix? {GS Myon drepred PAE hd Lohes apd Ti AGA Al
(a fieles fe Stall lab « fctecd 3 .

{1 Yow. etl Foaludious, would (Lo peed to Live Ar oxy fle Meld:
b Aad secu Prychiedt Lille M Sued te a U. ye dh sstloas

C. Lotye “Sor

| Toyrewte W4- “2007, 2017 | | | | ;
(esters Prychologist Psychiatrist £00, 2005, 200 t, 2004 | .
From ALS. te elsewhere 4S it fle Doc Ors. Here 5: Onision dedesch coud |

(2. Al ly nad Man Zo 7 Zo obhaarse oy ‘Cloaks aud Degg

he livre He tH Ly, dave gol assay with Milling fe aes ‘SCA (Kil: coe
iw 2007; ibd he Courthouses Vor, Ye C EO” wads Gk) Drurestigations

of why Aecectt fo ese. Actomalices vite s5 eS hue wot Come fared,

She i. 1S stilray bverdinw, ‘ 7
the Courts Las et, Le Cour 5 Aasre wet shop Payiidg iy Cobyoch, Aeve
ve lenore, did-vet slap O¢ Ke hawds, didhodsbld yy Ad cot Scoru, had |

uot Ce price MME YK L for his. Ecce frit Adsovs |
. Used feceageht Ketel [a L0L/S CAE | verter f HGS dene His Bash beh |

 

 

 

7 : . | - Yott2
Case 2:21-cv-00388-CCW-LPL Document 17 Filed 04/13/21 Page 9 of 12

 

Iv. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if

| needed. They ivere iv violative of Whe Lousbitttion of She Vsited Steles of Arner ice.
; aud/or Aaws of Ye Uvited States 78 violet io of 1,.2,7,5,6.7 qALIQ 1%,
awd 18 A ia eudmeut. Sg aud A ct ed Ui fer He Col: or of Federal, Sfate aud
Aocal KAW S, Stodtes, Cd jwauees Kul €5 C gulebious sud Monas of this Dust bition.
che y viol ated Woy Walker, (Sovrenhsl Ex wititocke Werrauts),. Jt ulihle,
H kK tabcte lasere, fs iis é d h/O Scan vartiolity, Hate Crime 5s,

| bors fax ai, Mlireudo ,

| : Aenscaded Oval IMbAICES ir c sidewce aud Fired WeaPor Ow K é5. deck, Baskin 5

(bove, 5 ef O-d xs, As Séalt ch at 4, C&., Criw es. aud Permiss lows To sored to

| Fire OW 5 lak of iv Yi Cru. bru al aod Uu usual lonsish A ead S, K eta [ jation
a ade me Liste Ue beat L Pevally with 4/0 Evidexsbe wish ats Accused Atleted,
Wesasis x au) fort 5 Yrs, id) He sf eud, PLS vals with Me Perit, Allowed di sreped,
of Exuroreble Suneior CO ot Decisious, Doz Crvie 6 C, lise sé, Deut
AR 50, 00D, 200. OO for Demeces ot Gorge shire’ peneislab ira, Dao roa icsek
Now wed huntive. Siperl dice. Peio od Shortest aust be Sofferivcs of

i , |  § fog A
its fe LSE cotioua eth he S@6 ye if Peloud witegle Roo, ie ot Daw 5 er
7

|

| yp 7

I the Wore del (lam
|

| Vv. INJURY

| Describe with specificity what injury, harm, or damages you suffered because of the events described yf
| above. Physical iAf JUL eS. Seige Ld ja iuries, Dod hye (AY uri es awd Me wtalle iewury 41. ar

7 GF 7 j U Py BO . h woe /eL
of is fi urbautes GS wet veethble doors thae Torts, Malicious Te 4s, Malicrous Latest 3

ff f / ” if ; / ‘p i
with Sounds thed fe tures Skors fyrousuok bese years of Perseections oud
: ‘ 7 if ys 2 f ‘ f J , 4 py I
Mose tufious as i¢ ouly Me Math ca becw Bul Hroual, So Mey Mectel toss,
0 Tfesed A Hathed '
VI. RELIEF Kae if FEEWEB 4 +

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
- seeking both types of relief. “If you are seeking monetary relief, state your request generally. Do not
0 $ ~ Jo obit Pero dotist, Oriaes trad 4+
request a specific amount of money. _)€ 6 464 egtis” (ere dowtist. Cries had We
ft . hf ob 4 fe. [
stopp ed f Ag idl ‘ id sol Lemoore, di, id stot” slag Ons A 1S k ay \s heudclageed
, Ef EUS e, 4 ff ode, f
hiv iustead. did bJO1_5 CO ld. did pol stor, hed wa vebri¢ué Mov

a

Pe Pr in vi i expres le fl V. U. AU L K | d C ash mr) asi Lovers ol )
Relol Lutcommusicado (20 06) rom Hl cul dobmar! at Fabs fe) US [ss
Page5of6 . Pages hettached wee

w » ¢

Jef12
Case 2:21-cv-00388-CCW-LPL Document 17 Filed 04/13/21 Page 10 of 12

 

Z Toi juries ‘eS;

 

 

ee | Tr" ak. Ecchi Dove t Lesser (zaDy A eommovicede Landes

a at Mlkeghesry Court 9 Fai | [CACF) Megas des (13 wit Mo Gud 2 MO Mei hye

4 “Broke Aor ous. eé, LS hp of Seven y fee bad Ms Kite Shue shoct Cor
i JL e head wh, ihe. te bed. Fake arrests. hers é PE ty be cep. me are ire ed cul
| heat INE. OY LZ away fron Caly L oher. Wel retarded AS. Gude < Cashuas hb ASS
_ feu caged all ales “4 fo ebor A cure your Sy sorts Chi ty, Sprevg autiles
Good busted /bboyel Black eho EVE oll of a paw of Brasskucll ) Xe Kerr
C0 opened Pldiag Cell ‘hile E slept aud a tacked Ageiss, ‘ Bhoed
! Ussions Fehavsted ae of Commands: D> rte dical _
| A tes VOU Os Ko herts wot Security cleared S/apoed by CO Mowdove
tor wot f fa sf posites by 516 404s, still pestpeuedy Sece ce cheeks Ashes a
: Sure Scarred wists; Chesed in ME - Vomeles € S$ tor 24 2 mo, Thectity Kh tf.
She Governor. or: tid; urgh_} Prapsylerew/ o shot fe Che Headl dy
ow. Sedge Cashinay atte Qa val cose Los, BF-OL; i Braig Showies4 hen
to ester Psych., Have hed 1000 Sof Fights hile OL Par secut ous |
Foose cotiow. Deubl. Ler Mos £09 Lorrdeute au ACS: Anse he WIES
OW pay bl nod tod Gude a Coshirey. used end whey Lave beew AGE
Ji) Ge Gail whi le 4. Mirty Work Pkhrs Ee justitache WAS She |
€ feck plothed Wlorder.. a

 

 

 

 

 

 

 
_ Case 2:21-cv-00388-CCW-LPL Document 17 Filed 04/13/21 Page 11 of 12

. re iy Zowe of Doucet, oT f Leech ours Gh Connon’ Sic oilers 1 Ole bt L Yor sha, 24. oo
Relied £ of Me as. Xow BLA PA SOKM UA A (Feds), ALO Merits, Mo requirentests, -
A. Reliet nlovey Comp evssbiovs bol Uy gM SCI: Canghll A
- Kal ied of 81 A Movey Kien); PLE ot fob e aloe im Ondsvaare Homes) \ San

“$04 (Bosive “fp tex decided i ish 05d

Sul Kuiewal chy org ae Creenav,),

 

Taseritewces Ihe a

Mot 12.

 
 

. . Case 2:21-cv-00388-CCW-LPL Document 17 _ Filed 04/13/21 Page 12 of 12

  

VI. SIGNATURE \

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose. ~ -

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office

' with any changes to your address where case-related papers may. be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

ALL. %

‘ Signature of Plaintiff

Aol g wry

Date

~ )

Page 6 of 6
: w

%

 

your address changes while your lawsuit is being litigated, you must immediately inform the court ofthe .

of 12
